NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                   Submitted October 24, 2012*
                                    Decided October 30, 2012

                                               Before

                                FRANK H. EASTERBROOK, Chief Judge

                                RICHARD D. CUDAHY, Circuit Judge

                                DIANE S. SYKES, Circuit Judge


No. 11-3005                                                      Appeal from the United
                                                                 States District Court for the
ANTHONY OLIVE,                                                   Northern District of Illinois,
     Plaintiff-Appellant,                                        Western Division.
                v.
                                                                 No. 11 C 50208
WEXFORD CORPORATION, et al.,                                     Philip G. Reinhard, Judge.
     Defendants-Appellees.


                                                Order

    Anthony Olive, a prisoner of Illinois, suffers from arthritis and back pain. (So he
contends, and for current purposes we must accept all of his complaint’s allegations.) A
physician, who Olive identifies only as “Dr. Carter,” treated these conditions with mus-
cle relaxants and ibuprofen. Olive told Carter that other physicians had told him never
to take ibuprofen, because it aggravates his peptic ulcer. Olive also told Carter that, in
the past, abdominal binders (plus being allowed to sleep in a lower bunk) had alleviat-
ed his pain. To this Carter replied “so what?”, told Olive that the prison did not have
money for an abdominal binder and would not move him to a lower bunk, and insisted
that Olive take ibuprofen. He tried it and experienced “unbearable intestinal distress.”


    * The appellees were not served with process in the district court and have not participated in this
appeal. After examining appellant’s brief and the record, we have concluded that oral argument is un-
necessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 11-3005                                                                            Page 2

When Olive told Carter this, Carter threw Olive out of the office without reevaluating
the counterproductive treatment.

    Olive then sued Carter, Carter’s employer (Wexford Corp., a medical-services pro-
vider to the Illinois Department of Corrections), and Dr. Louis Shicker, the Depart-
ment’s Medical Director, under 42 U.S.C. §1983. He accused all three defendants of vio-
lating the Constitution’s eighth amendment (applied to the states by the due process
clause of the fourteenth). The district court dismissed the complaint before allowing the
defendants to be served with process, see 28 U.S.C. §1915A, ruling that Olive had
pleaded himself out of court by admitting that Carter had supplied some treatment (the
muscle relaxants and ibuprofen). If these were deficient, the judge thought, that might
show malpractice but not deliberate indifference to a serious medical condition.

    In reaching this conclusion, the district court overlooked the principle that a physi-
cian who knows that a potential treatment will make the prisoner worse off must not re-
ly on that approach. See, e.g., Gonzalez v. Feinerman, 663 F.3d 311, 314 (7th Cir. 2011);
Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Better no treatment than a harmful one.
Olive alleges that Carter knew what ibuprofen would do to him (nonsteroidal anti-
inflammatory drugs, including ibuprofen, aggravate peptic ulcers in many patients),
said that he did not care, and refused to consider other options. That approach, if
demonstrated by proof, would violate the cruel and unusual punishments clause. See
Farmer v. Brennan, 511 U.S. 825 (1994).

   Section 1983 does not create vicarious liability, however, see Monell v. New York City
Department of Social Services, 436 U.S. 658 (1978), so Wexford is not liable for Carter’s acts
unless they represent Wexford’s own policy. Olive’s complaint does not allege that
Wexford has instructed its staff to administer drugs that make prisoners’ conditions
worse or to refuse to consider alternative treatments. The complaint instead asserts that
Wexford “has a bi-coastal policy and practice … of denying prison inmates adequate
medical care.” That does not identify any concrete policy, let alone an unconstitutional
one; it is more in the nature of an insult than the sort of allegation required by Monell
and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). Doubtless Wexford has some cost
controls in place, but Olive’s problem as the complaint describes it comes from the ad-
ministration of ibuprofen, not the non-use of an abdominal binder.


   Dr. Shicker, the head of the prison system’s medical hierarchy, also cannot be vicari-
ously liable for Carter’s acts. See Ashcroft v. Iqbal, 556 U.S. 662, 676–77 (2009); Burks v.
Raemisch, 555 F.3d 592 (7th Cir. 2009). The Court wrote in Iqbal that knowledge of a sub-
ordinate’s misconduct is not enough. The supervisor can be liable only if he wants the
harmful conduct to occur. Id. at 677. Olive does not allege that Shicker wants prison
doctors to provide deficient or counterproductive medical care. He does contend that he
complained to Shicker about Carter’s decisions and that Shicker did not intervene to
No. 11-3005                                                                             Page 3

help him. But both Iqbal and Burks hold that a supervisor is not liable just because a
complaint is made and an effective solution is not forthcoming. We explained in Burks:

     [The] contention that any public employee who knows (or should know)
     about a wrong must do something to fix it is just an effort to evade, by indi-
     rection, Monell’s [and Iqbal’s] rule that public employees are responsible for
     their own misdeeds but not for anyone else’s. Section 1983 establishes a spe-
     cies of tort liability, and one distinctive feature of this nation’s tort law is that
     there is no general duty of rescue. DeShaney v. Winnebago County Dep’t of So-
     cial Services, 489 U.S. 189 (1989), shows that this rule applies to constitutional
     tort law, as to private tort law, for DeShaney holds that a public employee
     who knows about a danger need not act to avert it. As we remarked in Rich-
     man v. Sheahan, 512 F.3d 876, 885 (7th Cir. 2008), “there is an exception for the
     case in which [a public employee] is responsible for creating the peril that
     creates an occasion for rescue, as when, having arrested a drunken driver, [a
     police] officer removes the key from the ignition of his car, as a result strand-
     ing the passengers late at night in an unsafe neighborhood, and he does noth-
     ing to protect them”. But [Shicker] did not create the peril facing [Olive] or do
     anything that increased the peril, or made it harder for [Olive or Carter] (or
     anyone else) to solve the problem.
555 F.3d at 596, with names changed to match these litigants.

   The judgment is affirmed except with respect to Carter. The judgment is vacated and
the case is remanded for further proceedings concerning Carter.